Citation Nr: 0729826	
Decision Date: 09/21/07    Archive Date: 10/01/07	

DOCKET NO.  04-35 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability. 

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from December 1976 to December 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefits 
sought.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  

2.  Neither a chronic bilateral knee disorder nor bilateral 
pes planus was documented during service or for years 
thereafter.  

3.  Any current bilateral knee disorder or bilateral pes 
planus is not related to the veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic 
bilateral knee disorder are not met.  38 U.S.C.A. §§ 1131, 
5102, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  

2.  The criteria for service connection for bilateral pes 
planus are not met.  38 U.S.C.A. §§ 1131, 5102, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5125 (West 2002 & Supp. 2006) imposes obligations 
on VA in terms of its duties to notify and assist claimants 
in the development of their claims.  The VCAA provisions 
include an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits, and they redefine the obligations of VA with 
respect to its duty to assist a veteran with the claim.  In 
the instant case, the Board finds that VA has essentially 
fulfilled its duties to assist and notify the veteran in 
accordance with the provisions of the VCAA.

Upon receipt of a substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information, including any medical or 
lay evidence, that is necessary to substantiate a claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of the information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Beverly v. 
Nicholson, 19 Vet. App. 394 (2005) (outlining VCAA notice 
requirements).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those elements are:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

A review of the record reveals there has been substantial 
compliance with these mandates.  The veteran was informed by 
letters dated in January and October 2004 what the evidence 
had to show to support his claims and how VA would help him 
obtain evidence for the claims.  He was also told that it was 
his responsibility to make sure VA received all requested 
records that were not in the possession of a federal 
department or agency.  In a March 2006 communication he was 
informed as to the manner in which VA determined effective 
dates and increased disability ratings once service 
connection is assigned.  

The veteran's service medical records and all identified post 
service treatment records have been obtained.  The veteran 
was scheduled for a video conference hearing in July 2007, 
but failed to report.  A July 2007 Report of Contact reveals 
that a letter sent to the veteran in May 2007 was returned as 
undeliverable.  A search of the white pages revealed no 
listing for the veteran.  Past listings were not shown for 
the veteran's name.  It was indicated the veteran's 
whereabouts were unknown.  In view of the foregoing, the 
Board believes VA has done as much as possible to ensure 
compliance with the mandates of the VCAA.  

Pertinent Legal Criteria

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated during 
active military service.  38 C.F.R. § 3.303(d).  

Chronic diseases, such as arthritis, will be presumed to have 
been incurred in service if manifested to a degree of 
10 percent or more within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disability, there must be competent evidence showing:  
(1) Medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and a current disease or injury.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006); Accord Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  Coburn, supra.

A determination as to whether the requirements of service 
connection are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  38 C.F.R. § 7104(a); Baldwin v. West, 
13 Vet. App. 1 (1999).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases for supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the claimant).  

Based on a longitudinal review of the evidence of record, the 
Board finds that the evidence is against the claims for 
service connection.  Initially, the Board notes that as a lay 
person, the veteran himself does not qualify to opine on 
matters requiring medical knowledge, such as the etiology of 
any current disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See Routen v. Brown, 10 Vet. App. 
183 (1997) (a lay person is generally not capable of opining 
on matters requiring medical knowledge).  

A review of the evidence of record reveals that the veteran 
was seen on one occasion in March 1978 in service for a 
complaint of tightness in the right knee for three days' 
duration.  On examination the knee was described as stable 
and there was no motion restriction.  The veteran was 
returned to duty.  On another occasion in May 1979 he 
complained of the right knee bothering him off and on since 
April 1978.  The knee again appeared to be stable on current 
examination.  No heat, swelling, or effusion was noted.  
There were no further complaints or findings indicative of 
the presence of a knee disorder during remainder of service.  
With regard to the feet, on one occasion in September 1979 
the veteran was seen at a service department health clinic 
after having dropped a crate on his right foot.  Other than 
some mild tenderness over the second toe, findings were 
unremarkable.  He was returned to duty.  

At the time of a September 1979 dental patient health 
questionnaire, the veteran did not refer to any problems with 
the knees or the feet.  

At a time of a September 1980 examination with the service 
department, no complaints were expressed with regard to the 
knees or the feet.  The veteran did indicate that he had 
broken bones, but the only reference was to a fracture of the 
left hand.  Clinical examination at that time revealed no 
pertinent abnormality.  

A review of the post service medical evidence does not reveal 
the presence of complaints or findings indicative of a 
bilateral knee or foot disorder for years following service 
discharge.  This lack of medical evidence weighs against a 
finding of a nexus between any current disorder and the 
veteran's active service many years earlier.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no medical 
opinion of record associating any current bilateral knee 
disorder or bilateral pes planus to the veteran's active 
service.  Accordingly, the Board finds the evidence is 
against a determination that the veteran has either a 
bilateral knee disorder or bilateral pes planus related to 
his active service.  


ORDER

Service connection for a bilateral knee disability is denied.  

Service connection for bilateral pes planus is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


